DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 March 2022 was filed prior to the mailing date of this office correspondence.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of claims 1-13 in the reply filed on 12 October 2022 is acknowledged. Because applicant did not distinctly and specifically point put the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01 (a)). 
Claims 14-18 were canceled by the applicant.

Specification
The abstract of the disclosure is objected to because the abstract has more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1, line 8: “the wiring harness comprising” should read -- the wiring harness assembly further comprising --
Claims 2-4, line 1: “A wiring harness according to” should read -- The wiring harness assembly according to --
Claims 5-13, line 1: “A wiring harness assembly according to” should read -- The wiring harness assembly according to --
Claim 4, line 2: “the respective terminal ends of the of main trunk cable” should read -- the respective terminal ends of the main trunk cable --
Claim 4 line 4: “a shell body defining a pair or hinged body parts” should read -- a shell body defining a pair of hinged body parts --
Claim 6, line 2: “main trunk cable assembly comprises” should read -- main trunk cable assembly further comprises --
Claim 8, line 2: “branch cable assembly comprises” should read -- branch cable assembly further comprises --
Claim 9, line 2: “branch cable assembly comprises” should read -- branch cable assembly further comprises --
Claim 13, lines 2-3: “the branch cable assembly comprises on at least” should read -- the branch cable assembly comprises at least --
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation in claim 1, lines 10-14, “the main trunk wire segments defining terminal ends thereof for being connected to the main trunk wires at one of the terminal ends of the main trunk cable assembly, the branch wire segments defining terminal ends thereof for being connected to the branch wires at one of the terminal ends of the branch cable assembly” renders claim indefinite because it is unclear how the recited “main trunk wire segments” are connected to “main trunk wires” or “the branch wire segments” are connected to “the branch wires”. Would the main trunk wires be part of the main trunk wire segments? Does a connector that has been connected to the main trunk cable assembly (claim 1, line 6) or a connector that has been connected to branch wire assembly connect to wire harness assembly? In other words, how a wire segment connects with a wire? See specification para. [0065], “with reference to Figures 3, a main cable 120 is an assembly of interconnected main trunk portion cable 120A and 120B connected to the same branch connector 126i positioned therebetween and this connector 126i also branches out to branch cables 122' and 122”, in para. [0067], “main trunk portion cables 120A and 120B, in accordance with a non-limiting embodiment, are provided with respective terminal ends 142A and 142B for being respectively removably connected to the terminal ends 141ia and 141ib of respective arms 140 of the connector 126i for end to end wire connection”, further in para. [0068], “branch cables 122' and 122" have respective terminal ends, 144' and 144" for being respectively removably connected to the terminal ends 143ia and 143ib of respective arms 140 of the connector 126i for end to end wire connection.” which reads, the connector 126i at the terminal ends removably connected to the main trunk wire segments defining the main trunk wires; similarly, the connector 126i at the terminal ends removably connected to the branch wire segments defining the branch wires.  However, the recited limitation in lines 10-14 of claim 1 does not read this. Therefore, claim 1 is indefinite. 

Claims 2-13 depend on claim 1. Therefore, claims 1-13 are rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi (US 20020180271).
Taniguchi reads on the claims as follows:
[AltContent: textbox (terminal ends)][AltContent: ][AltContent: arrow][AltContent: textbox (connector)][AltContent: ][AltContent: textbox (main trunk cable assembly)][AltContent: ][AltContent: ][AltContent: textbox (branch cable assembly)][AltContent: arrow]
    PNG
    media_image1.png
    519
    696
    media_image1.png
    Greyscale

[AltContent: textbox (branch cable assembly)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (main trunk cable)][AltContent: textbox (free ends)][AltContent: arrow][AltContent: arrow][AltContent: textbox (housing main portion)][AltContent: arrow][AltContent: textbox (housing arm portion)]
    PNG
    media_image2.png
    468
    650
    media_image2.png
    Greyscale

Modified Figs. 1 and 2, Taniguchi.

1. 	A wiring harness assembly (wire harness system 10, Fig. 1) comprising: 
a main trunk cable assembly (compound line L, see modified Fig. 1 above, para. [0046]) defining opposite terminal ends (see Fig. 1 above) thereof and comprising main trunk wires; 
a branch cable assembly (sub-harnesses SH, Fig. 1, para. [0038]) defining opposite terminal ends thereof and comprising branch wires (coated power lines W, Fig. 2); and 
at least one connector (multiple node connectors 11, 12, 14 and 15, Figs. 1 and connector 21, Fig. 2) for connecting the main trunk cable assembly and the branch cable assembly, the connector comprising an outer housing (see Fig. 2 above) and an inner wiring harness (node connectors 11 to 15 includes a housing 16a, see para. [0039]) positioned within the housing, the wiring harness comprising main trunk wire segments and branch wire segments interconnected at mutual connecting points thereof (sub-harnesses SH, harness connectors SH1, which are to be connected to the node connectors 11 to 15, are connected by coated powerlines W to module connectors SH2, for connection to the modules M, para. [0038]), the main trunk wire segments defining terminal ends thereof for being connected to the main trunk wires at one of the terminal ends of the main trunk cable assembly, the branch wire segments defining terminal ends thereof for being connected to the branch wires at one of the terminal ends of the branch cable assembly (a module terminal 16b, which is incorporated in the housing 16a and is to be connected to the harness connector SH1 of the sub-harness SH, and a communication terminal 16c, which is also incorporated into the housing 16a and is to be connected to a connector 21 of a multiplex communication system 20, see Figs. 1 and 2 above, para. [0039]).

2. 	A wiring harness according to claim 1, wherein the housing defines a main portion and arm portions extending therefrom defining free ends, the terminal ends of the of the main wire segments and the branch wire segments being positioned at respective free rends of the arm portions (see modified Fig. 2 above and para. [0039]).

5. 	A wiring harness assembly according to claim 1, wherein the main trunk cable assembly comprises at least two separate main trunk cable portions (see compound line L one on left and one on right, Fig. 2 above), each of the main trunk cable portions defining respective terminal ends (connected 21 connected to terminal ends, Fig. 2) thereof and comprising respective ones of the main trunk wires, the connector providing for connecting the at least two main trunk cable portions, the main trunk wire segments defining opposite ones of the terminal ends thereof for being respectively connected to the main trunk wires of each of the main trunk cable portions at respective terminal ends thereof.

6. 	A wiring harness assembly according to claim 5, wherein the main trunk cable assembly comprises a plurality of the separate main trunk cable portions (compound line L, Fig. 1) and a plurality of the connectors (see Figs. 1 and 2), at least one of the connectors of the plurality being positioned between a pair of adjacent main trunk cable portions for interconnection therewith.

8. 	A wiring harness assembly according to claim 1, wherein the branch cable assembly  (see modified Fig. 2 above) comprises at least two separate branch cable portions, each of the branch cable portions defining respective terminal ends thereof and comprising respective ones of the branch wires, the connector (module connectors SH2, Fig. 2) providing for connecting the at least two branch cable portions, the branch wire segments defining opposite ones of the terminal ends thereof for being respectively connected to the branch wires of each of the branch cable portions at respective terminal ends thereof (see para. [0039]).

9. 	 A wiring harness assembly according to claim 8, wherein the branch cable assembly comprises a plurality of the separate branch cable portions (Fig. 2) and a plurality of the connectors (see modified Fig. 2 above), at least one of the connectors of the plurality being positioned between a pair of adjacent branch cable portions for interconnection therewith.

11. 	 A wiring harness assembly according to claim 1, wherein the main trunk cable assembly comprises a plurality of aligned main trunk cables (see plurality of compound line L, see Fig. 1) running along a same pathway.

12. 	A wiring harness assembly according to claim 1, wherein the branch cable assembly comprises a plurality of aligned branch cables (see coated powerlines W to module connectors SH2, Fig. 1) running along a same pathway.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi as applied to claim 1 above, in view of Endo (US 20180082765).
Regarding claims 3 and 13, Taniguchi does not teach the terminal ends of the of main trunk cable assembly and the branch cable assembly connected thereto are sealed together by a heat shrinking tube or an external corrugated jacket integrated to wiring harness assembly. However, Endo teaches a wire harness for a vehicle having three or more branch line portions branched from a trunk line portion and are provided with connectors in which, 
[Claim 3]   wherein the connector and the respective terminal ends of the of main trunk cable assembly and the branch cable assembly connected thereto are sealed together by a heat shrinking tube (protecting member 40, Fig. 12, the protecting member 40 includes a heat shrinkable sheet that shrinks in the width direction when heated, para. [0104]).
[Claim 13] wherein at least one of the main trunk cable assembly and the branch cable assembly comprises on at least a part thereof an external corrugated jacket integrated thereto (the protecting member is made of a heat shrinkable resin, the resin may be in a form other than a heat shrinkable sheet, such as a heat shrinkable tube, para. [0106]).
Therefore, in view of the teachings of Endo, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wiring harness system of Taniguchi and replace with a protective member 40 so that it enables to shrink to fit a cable assembly and to form an external jacket so that the wire harness assembly can be easily kept in a desired shape.

Claim(s) 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi as applied to claim 1 above, in view of Mehrotra (US 20190189307).
Regarding claims 7 and 10, Taniguchi does not teach main trunk cable portions and the plurality of the connectors are coded with indicia for indicating a position of the wiring harness assembly. However, Mehrotra teaches a wire carrying case 10, in Fig. 2 and a process of assembling a wire harness comprises a wire viewer module, a machine vision and optical character recognition module, a cassette tray platform and a gantry to identify a cavity for wire insertion in which,
wherein the plurality of separate main trunk cable portions and the plurality of the connectors are coded with indicia for indicating a position thereof within the wiring harness assembly (information contained in the database includes wire harness IDs, harness connector IDs, cassette tray IDs, wire IDs, colors and pattern wire marking, para. [0021]).
Therefore, in view of the teachings of Mehrotra, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the wire harness assembly of Taniguchi with a carrying case 10 taught in Fig. 2 of Mehrotra having wire and connector identification codes so that it enables the kit to identify coded separate branch of cable and connection portions that reduces the length of time required to assemble it.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claim 4 would be allowable for disclosing a wiring harness assembly wherein the connector and the respective terminal ends of the of main trunk cable assembly and the branch cable assembly connected thereto are further connected by a clamping device comprising a shell body defining a pair [or] of hinged body parts releasably connectable together for locking therebetween the respective terminal ends and the connector.

Prior art of record Taniguchi does not teach a clamping device or a shell body having a pair of hinged body parts releasably connectable together.  Though, prior art of record Endo teaches a wire harness having a holding member 50 for binding a plurality of branch line portions together as well as a heat shrinkable protecting member 40 that shrinks in the width direction when heater, Endo fails to teach a clamping device having a shell body defining a pair of hinged body parts releasably connectable together for locking terminal ends and the connector. Prior art of record Mehrotra does not teach a shell body defining a pair of hinged body parts releasably connectable together for locking the terminal ends.  Therefore, claim 4 would be allowable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prior art of record Aoki (US 20020019165) teaches a wire harness structure for connecting separate (divided) wire harnesses together or a wire harness structure capable of efficiently splicing (joining) wires of the wire harnesses together.

Prior art of record Uchida (US 5895889) teaches a wire harness assembly and a method of manufacturing the wire harness having a predetermined configuration while interposing electrical wires between two sheets of resin material for improving the assembling for a vehicle body.

Prior art of record Shogo (US 4114014) teaches a wire harness and an apparatus for producing a wire harness having a number of branched wires extend in the axial direction parallel to the length of an automobile to which the harness is attached. A connector is disposed at the end portion of each branched wire to connect to the corresponding equipment.

Prior art of record Folkenroth (US 3859724) teaches a wire harness having multi-contact electrical connectors having conductors secured to the terminals of the main and branched wires. 

Prior art of record Bedoe (US 20090241331) teaches a system and method for forming a wire harness and forming a mold for the harness with covering to a predetermined three-dimensional geometry corresponding to the desired final shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729